internal_revenue_service p o box cincinnati oh number release date date date legend d dollars amount e dollars amount dear department of the treasury employer_identification_number contact person - id number contact telephone number vil why you are receiving this letter this is our response to your date letter requesting approval of a set- aside under internal_revenue_code sec_4942 you’ve been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request your primary purpose is to provide for wildlife and nature conservation and balanced ecology specifically you have identified preservation of habitat in and around vital waterways as a primary goal you have received substantial assets over last two years you will use these funds to identify and purchase property that is at risk of being developed commercially and plays a vital role in conservation based on its location in preserving wildlife and habitat in or around water you attempted to purchase two properties but were not successful you are requesting a set-aside of e dollars until you find property that you are able to purchase you will spend at least e dollars on the initial property you are currently reaching out to wildlife organizations to see if you can partner with them for purchasing and maintenance of the preserves upon purchase the set-aside will be immediately funded upon approval you may add funds to the set-aside in the event you are successful in purchasing more than one of the identified properties you have listed two of your current properties for sale to provide funding for this project those two property sales once complete will generate approximately d dollars in net_proceeds which will be used to fund the projects the project will be completed and paid for within months of the set-aside approval basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_74_450 1974_2_cb_388 an operating_foundation converted a portion of newly acquired land into a public park under a four-year construction_contract the construction_contract payments were to be made mainly during the final two years this constituted a specific project the foundation’s set-aside of all its excess earnings for four years was treated as a qualifying_distribution under internal_revenue_code sec_4942 what you must do your approved set-aside s will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records if you have any questions please contact the person listed in the heading of this letter sincerely enclosure stephen a martin director exempt_organizations rulings and agreements
